November 05, 2004


Mr. P. Michael Jung
Strasburger & Price, L.L.P.
901 Main Street, Suite 4300
Dallas, TX 75202-3794
Mr. Jay C. English
English & Associates, P.C.
1201 Main Street, Suite 1414
Dallas, TX 75202-3780

RE:   Case Number:  02-0902
      Court of Appeals Number:  05-01-01813-CV
      Trial Court Number:  01-00287

Style:      GARLAND COMMUNITY HOSPITAL
      v.
      DEBI ROSE

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |